Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 4/9/2021 and 9/10/2021 have been entered.
Priority
This application claims benefit of 62/696,732 (filed 7/11/2018).

Election
Applicant's election with traverse of Group II, in the reply filed on 1/10/2022 is acknowledged. The traverse is based on the argument that there is no undue burden to search all the Groups. This is not found persuasive for the reasons of record (see requirement for restriction dated 11/9/2021). Claim 79 is hereby withdrawn from further consideration because it depends on itself (see objection below).
Claims 70-78 and 80-92 are presented for examination on the merits. 

Claim Objections
Claim 79 is objected to because it depends on itself.  Appropriate correction is required. Since it is not clear which claim is claim 79 is depend on, claim 79 is hereby withdrawn from further consideration.

Specification
Drawings
Should Figure 1 be designated by a legend such as --Prior Art-- because only that which is old is illustrated? See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The listing of references in pages 31, [0083] of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 70-78 and 80-92 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "if the anionic ratio is high" in claim 70 step (d) (i) and “if the anionic ratio is low” in claim 70 step (d) (ii) are relative terms which render the claim indefinite.  The terms 

Claim 70, step (e) recites the limitation "those reservoirs" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because it is not clear what “those reservoirs” refers to: all the reservoirs; the at least one positive control reservoirs; the at least one test reservoirs, etc.

Claim 83 appears to contain the trademark/trade names “Alamar Blue.” (in line 2).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a fluorescent indicator and, accordingly, the identification/description is indefinite. 



Claim 90 recites “a metabolic indicator” in line 25, it is not clear if it is any (other) indicator or “the metabolic indicator” recited earlier in the claim (lines 14-20).

Claim Interpretation
Claim 70 directs to method including mental steps of “(c) determining…” and “(e) assessing…” which only recite necessary result (of relative growth in test reservoir vs control reservoir) without providing any structural limitations for the active method steps, therefore these claims are not considered to provide patentable limitations to the claimed method. Furthermore, step (d) is only performed under certain condition defined by relative terms (see 112(b) rejection above), therefore, is not considered to be essential/required for claim 70. Therefore, claims 80-81 that depend on step (d)-(e) of claim 70 are rejected together with claim 70 as long as steps (a)-(c) are taught by cited art (see art rejections below).
Claims 74-76 direct to cationic surfactant/standard assay buffer (step (d)) which is considered not required for claim 70, therefore claim 74-78 (including claims 77-78 for relative terms) are rejected together with claim 70 as long as the required steps are taught by cited art (see 102 rejection below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 70-72, 74-78, 80-81 and 84-85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syal (ACS Sensors, 2017, 2:1231-1239).
For Claims 70-72 (including claims 74-78 and 80-81): the reference teaches a method comprising: (a) inoculating an AST test panel (multiwell glass slide, page 1232, Fig. 1, step 1) st full paragraph++, page 1235, left column, 1st full paragraph, line 4++), (ii) at least one test reservoir that comprises a reagent: polymyxin B (page 1237, right column, 1st paragraph, line 6++, for claims 71-72), and (iii) a plurality of reservoirs (96-well microtiter, page 1237, right column, line 6++); (b) incubating said panel for a time period: 16 hr (page 1237, right column, 1st paragraph, line 8++)  ; (c) determining an anionic ratio by comparing microbial growth in said test reservoir relative to microbial growth in said control reservoir: comparing cell viability (page 1237, right column, 1st paragraph, line 9++, page 1234, Fig. 4). 
For Claim 84: the reference teaches a cationic antimicrobial at a concentration at or above an epidemiological cutoff value/resistant breakpoint: anywhere between the baseline and lethal dose because no specific cutoff value/breakpoint is clamed (page 1234, Fig. 4f).
For Claim 85: the reference teaches microbial growth is determined by absorbance (page 1237, right column, 1st paragraph, line 8++).

Claims 70-78, 80-81 and 84-85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vourli (J Antimicrob Chemother., 2017, 72:2528-2530).
For Claims 70-73 (including claims 74-78) and 80-81: the reference teaches a method comprising: (a) inoculating an AST test panel (96 panel, page 2529, left column, line 14++) with a microbe-containing sample (clinical isolates, page 2528, right column, 2nd paragraph++), wherein said AST test panel comprises: (i) one positive growth control reservoir (with low colistin concentration, page 2529, left column, line 18++), (ii) at least one test reservoir that comprises a reagent: colistin (page 2529, left column, line 16++, for claims 71-73), and (iii) a plurality of reservoirs (96-well panel, page 2529, left column, line 14++); (b) incubating said panel for a time period: according to manufactures’ recommendation (page 2529, left column, line 15++); (c) determining an anionic ratio by comparing microbial growth in said test reservoir relative to microbial growth in said control reservoir: reflected by MIC (page 2529, Tables 1-2). 
For Claim 84: the reference teaches a cationic antimicrobial at a concentration at or above an epidemiological cutoff value/resistant breakpoint: 0.5-8 mg/L because no specific cutoff value/breakpoint is clamed (page 2529, left column, line 18++).
Claim 85: the reference teaches microbial growth is determined by absorbance/automated system according to manufactures’ recommendation (page 2529, left column, line 15++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 70-78 and 80-92 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Syal/Vourlli in view of Lancaster (USPN5501959, IDS) over claims 82-83 and 86-88 and Lehn (USPN5346996) over claims 89 and 91-92.
Syal/Vourlli teaches what above as applied.
Syal/Vourlli does not explicitly teach test reservoir comprises Mueller Hinton broth and a fluorescent metabolic indicator, colistin and a fluorescent metabolic indicator and anionic ratio determination as recited in claim 82, the flurosecent metabolic indicator is Alamar Blue as recited in claim 83, the metabolic indicator comprises resazurin as recited in claims 86-87, the metabolic indicator further comprises 1-methoxy PMS, methylene blue, ferrocyanide/ ferricyanide as recited in claims 88 and 90. However, Syal teaches test reservoir with bacterial suspension prepared in Mueller Hinton broth (page 1237, right column, 1st paragraph, line 5++) and polymyxin B.
Lancaster teaches a method of antimicrobial susceptibility assay using growth medium comprises: Mueller Hinton broth (col. 6, line 15++), resazurin/Almama Blue (col. 19, line 52++) as cell viability indicator (abstract, line 4++) and further comprises (col. 19, line 35++) methylene blue, ferrocyanide/ferricenium to maintain the growth medium (abstract, line 11++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to select indicator and optimize the growth medium to assay antimicrobial activity.  
Lancaster teaches advantage of using resazurin as microbial growth indicator: stable and permit extended incubation protocols without autoreduction (col. 2, line 55++). In addition, it would have been obvious to one skilled in the art to select and optimize the ingredients of the growth medium as claimed in claim 90 according to the teachings of Syal/Vourlli and Lancaster to achieve the predictable result of accurate antimicrobial susceptibility test.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of growth indicators, etc. are routine and known in the art.  

The combination of Syal/Vourlli does not explicitly teach the cationic signaling agent is a lanthanide cryptate as recited in claims 89 and 91-92.
Lehn teaches a rare earth cryptates including europium cryptate (col, 14, line 47++) as signaling agent (col. 19, line 5++ and col. 1, line 48++) especially suitable as tracers for biological metabolism (col. 1, line 45++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use europium cryptate as signaling agent.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches method of antimicrobial susceptibility test and Lehn teaches a rare earth cryptates including europium cryptate (col, 14, line 47++) as signaling agent (col. 1, line 48++) especially suitable as tracers for biological metabolism (col. 1, line 45++). 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of europium cryptate as signaling agent, etc. are routine and known in the art.  

Conclusion
No claim is allowed. 

.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653